Citation Nr: 0936870	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for posttraumatic stress disorder (PTSD) (previously 
diagnosed as an adjustment disorder).

2.  Entitlement to an initial rating greater than 30 percent 
for eczematous dermatitis.

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the left knee.

4.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an initial rating greater than 10 percent 
for hypertension.

6.  Entitlement to an initial rating greater than 10 percent 
for scar of the right neck, residual of basal cell carcinoma.

7.  Entitlement to service connection for a right elbow 
disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served as a member of the Rhode Island Army 
National Guard.  In pertinent part, he had a period of active 
service from January 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held in 
Providence, Rhode Island.  The hearing transcript is 
associated with the claims folder.

In July 2008, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.

In April 2009, the RO increased the initial disability 
evaluation for residual scarring from basal cell carcinoma 
from a noncompensable to 10 percent rating effective to the 
date of claim.

The issues of a higher initial evaluation for residual 
scarring from basal cell carcinoma, service connection for 
right elbow disability and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the time period prior to January 21, 2009, the 
Veteran's service-connected PTSD did not produce occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment or thinking.

2.  For the time period since January 21, 2009, the Veteran's 
service-connected PTSD has been productive of occupational 
and social impairment with deficiencies in areas such as 
work, judgment and thinking but not total occupational and 
social impairment.

3.  The Veteran's eczematous dermatitis is not shown to 
involve more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, to require constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during any 12-month period, or 
to result in a predominant scarring disability.

4.  The Veteran's left knee disability is manifested by pain 
absent significant loss of motion, instability, or functional 
impairment.

5.  The Veteran's service-connected degenerative disc disease 
of the lumbosacral spine is not shown to result in limitation 
of forward flexion of 60 degrees or less, a combined range of 
thoracolumbar spine motion of 120 degrees or less, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or kyphosis, incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of at least 2 weeks during any 12-month period, or chronic 
neurologic manifestations of IVDS.

6.  The Veteran's diastolic pressure is predominantly less 
than 110, and systolic blood pressure is predominately less 
than 200.

7.  The Veteran is shown to have manifested a right knee 
medial meniscal tear during active service.


CONCLUSIONS OF LAW

1.  For the time period prior to January 21, 2009, the 
criteria for an initial rating greater than 50 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 
(2008).

2.  For the time period since January 21, 2009, the criteria 
for a 70 percent initial rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, DC 9411 (2008).

3.  The criteria for an initial rating greater than 30 
percent for eczematous dermatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118 DCs 7800-05, 7806 (2008).

4.  The criteria for an initial rating greater than 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC's 5003-10, 5257, 
5260, 5261 (2008).

5.  The criteria for an initial rating greater than 10 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, DCs 5237, 
5243 (2008).

6.  The criteria for an initial rating greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
DC 7101 (2008).

7.  Service connection for right knee disability, manifested 
by medial meniscus tear, is warranted.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008); McClain v. 
Nicholson, 21 Vet. App. 319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

On his original application for VA compensation benefits in 
December 2005, the Veteran filed a service connection claim 
for PTSD.  Notably, a November 2005 outpatient treatment 
record from the Bayne-Jones Army Community Hospital (ACH), 
which was during the Veteran's period of active service, 
reflected a diagnosis of chronic PTSD.  The Veteran served as 
a cannon crewmember during Operation Iraqi Freedom, and 
claimed to have witnessed the deaths of two service members.

A VA Compensation and Pension (C&P) examiner in January 2006 
diagnosed the Veteran with an adjustment disorder, noting 
that it was difficult to diagnose PTSD due to the Veteran's 
alcohol use.

In a rating decision dated March 2006, the RO granted service 
connection for an adjustment disorder.  The RO noted, 
however, that the Veteran's service treatment records (STRs) 
reflected treatment for symptoms of anxiety and PTSD.  The RO 
also concluded that the Veteran's alleged stressor of 
witnessing the deaths of two service mates had been 
corroborated.

This case comes before the Board pursuant to the Veteran's 
appeal regarding the initial rating assigned for his service-
connected psychiatric disorder.  Evidence received since the 
RO's March 2006 decision includes various diagnoses for the 
Veteran's psychiatric symptoms, to include anxiety not 
otherwise specified (NOS) and chronic adjustment disorder 
with mixed anxiety and depressed mood.  More recent VA 
clinical records submitted by the Veteran's attorney directly 
to the Board have diagnosed the Veteran's underlying symptoms 
of anxiety and depression as part and parcel of a PTSD 
diagnosis.

In October 2008, VA published an interim final rule intended 
to streamline the processing of PTSD claims.  This rule 
states that, if PTSD is diagnosed during service and the 
claimed stressor is related to that service, the veteran's 
lay testimony alone is sufficient to establish the in-service 
stressor component required for substantiating a PTSD claim, 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service and there is no clear and convincing evidence to the 
contrary.  73 Fed. Reg. 64208 (Oct. 29, 2008) (to be codified 
at 38 C.F.R. § 3.304(f)).  These provisions are effective for 
all claims currently pending since October 29, 2008.

Notably, the Veteran was diagnosed with PTSD in service but 
initially diagnosed with an adjustment disorder by VA 
clinicians after service.  There is no factual dispute that 
all of the Veteran's psychiatric symptoms are related to 
events in service.  On this record, the Board finds that the 
Veteran's PTSD is of service-connected origin and that the 
evaluation of the Veteran's current psychiatric symptoms, 
however diagnosed, is properly before the Board at this time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Veteran currently holds a 50 percent rating for an 
adjustment disorder under DC 9440.  As noted above, the Board 
finds that the Veteran is now properly diagnosed with PTSD, 
which is evaluated under DC 9411.  The criteria for 
evaluating both of these disorders are the same.  For ease of 
reference, the Board will refer to the diagnostic criteria 
for PTSD.

Under DC 9411, the currently assigned 50 percent rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Dermatitis or eczema is to be rated under either the criteria 
for DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, DC 7806.

Under DC 7806, the currently assigned 30 percent rating 
contemplates dermatitis or eczema that involves 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The maximum 60 percent rating is 
warranted for dermatitis or eczema that involves more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  A scar is rated 
according to location, type, and characteristics.  Separate 
ratings may be assigned based upon appearance, healing, 
and/or impairment of function of the part affected.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

DC 7800 rates disfigurement of the head, face, or neck.  See 
38 C.F.R. § 4.118.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  Note 1 of DC 7800 
identifies the following eight characteristics of 
disfigurement for purposes of this evaluation: scar five or 
more inches in length; scar at least one- quarter inch wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo-
or hyper- pigmented in an area exceeding six square inches 
(39 sq. cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches (39 
sq. cm.); underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); or skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 144 square 
inches (929 sq. cm.).  A deep scar, according to Note 1, is 
one associated with underlying soft tissue damage.  Under 
Note 2, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
an area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 1, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is defined in Note (1) as one not associated 
with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  

As addressed below, the Board finds that the Veteran does not 
manifest any predominant scarring characteristics 
attributable to his eczematous dermatitis.  As such, these 
revisions do not apply.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The RO has assigned an initial 10 percent rating for the 
Veteran's service-connected degenerative disc disease of the 
lumbosacral spine.  In adjudicating this claim, the Board 
considers several diagnostic codes.  DC 5235 (vertebral 
fracture or dislocation), DC 5236 (sacroiliac injury and 
weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 
(spinal stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), and DC 5243 (intervertebral disc 
syndrome or IVDS) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

IVDS (preoperatively or postoperatively) will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to 
the Formula for Rating IVDS Based on Incapacitating Episodes, 
a 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  A 20 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 
5259, removal of semilunar cartilage, may result in 
complications producing loss of motion.  As such, limitation 
of motion is a relevant consideration under DC 5259.  
VAOPGCPREC 9-98 (Aug. 14, 1998).

The Veteran's hypertension is rated as 10 percent disabling 
under DC 7101.  A 10 percent rating under DC 7101 
contemplates hypertensive vascular disease (hypertension and 
isolated systolic hypertension) manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating is 
warranted for hypertensive vascular disease manifested by 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual summary

Historically, the Veteran received in service treatment for 
anxiety symptoms, skin rash, and folliculitis.  In April 
2005, the Veteran underwent arthroscopic debridement of the 
left posterior horn medial meniscus.  The Veteran was also 
treated for low back pain.  A magnetic resonance imaging 
(MRI) scan of the lumbar spine in August 2005 was interpreted 
as showing disc bulge with right paracentral and articular 
degeneration at L4-5 with impingement on the central and 
right aspect of the thecal sac.  Prior to his discharge in 
December 2005, the Veteran reported that his chronic muscle 
pain and back spasms were "virtually gone" except for rare 
symptomatic periods.

Postservice, a VA clinical record in December 2005 described 
normal range of motion (ROM) of the Veteran's lumbar spine.

A January 2006 VA C&P general medical examination noted the 
Veteran to have tenderness in the paravertebral muscles, 
spasm from L3 to S1, and decreased range of motion.  Mild 
tenderness at the left knee was also noted.

On VA C&P skin examination in January 2006, the Veteran 
described a rash involving his back and chest which had a 
bubbly appearance.  He denied that the skin disorder had any 
impact on his ADLs or socialization.  However, he was 
uncomfortable and did not get a full night's sleep due to 
scratching.  Physical examination demonstrated diffuse 
psoriasis.  There were multiple 2-3 mm. pink papules 
coalescing into pink plaques without scales, but some had 
hemorrhagic crusts.  The examiner diagnosed eczematous 
dermatitis which involved approximately 18 percent of total 
body surface.  Depending on clothing and time of year, the 
condition could affect from 0 to 40 percent of exposed body.

A VA C&P orthopedic examination in January 2006 reflected the 
Veteran's report of constant pain and stiffness of the 
lumbosacral spine ranging from 4-8/10 in severity.  He 
described intermittent right radicular pain to the right 
calf.  His symptoms were precipitated by quick movements and 
certain sleeping positions.  He was able to perform ADL's and 
sedentary recreational activities, but unable to participate 
in high-impact sports.  He denied flares or effect on 
employability.  On physical examination, the Veteran had 
normal gait and posture.  There was tenderness at the L4-5 
level, but the musculature was normal.  The thoracolumbar 
spine flexed to 70 degrees, extended to 20 degrees, laterally 
extended to 30 degrees, and rotated to 25 degrees 
bilaterally.  There was pain at the endpoint of all planes of 
motion.  Motor strength, sensation and reflexes were 
unremarkable.  The Veteran only performed 2 out of 15 
repetitive flexions from the waist, which was limited by pain 
but not weakness, fatigue or lack of endurance.

At the January 2006 VA C&P orthopedic examination, the 
Veteran also described constant left knee pain ranging from 
2-8/10 in severity.  He described instances of buckling, but 
denied redness, swelling, or locking.  He was able to perform 
ADL's, including driving and sedentary activities.  However, 
he could not participate in sports or highly physical 
activities.  He denied any current effect on employability, 
as he was unemployed.  He denied flares.  On physical 
examination, the left knee was symmetrical with the right 
knee absent deformity, swelling, crepitus, effusion or 
erythema.  There was no joint laxity or tenderness.  The 
Veteran was able to squat.  Gait was normal.  The left knee 
extended to 0 degrees and flexed to 140 degrees with some 
clicking sensation, but no pain.  Motor examination was 5/5 
without evidence of atrophy.  Varus, valgus, drawer, McMurray 
and pinch tests were negative.  On repetitive testing, the 
Veteran was able to perform 20/20 extension and flexion.  
There was left knee pain, but no weakness, fatigue or lack of 
endurance.

On VA C&P mental disorders examination in January 2006, the 
Veteran reported a history of substance abuse in his 20's 
which continued to the present.  He had lost his license due 
to an arrest for driving while intoxicated (DWI).  He 
consumed 6 to 10 beers on the weekends.  He was single but 
involved with a partner for the last 5 months.  He rented an 
efficiency apartment from a friend, and shared meals and the 
kitchen with them.  He slept about 4 hours a night due to 
frequent awakenings.  He spent his days helping a friend with 
construction work, shopping, visiting and doing household 
chores.  He was able to drive and manage his finances.  He 
had many friends with whom he socialized, but only trusted a 
handful with his life.  His recreational activities included 
watching television, playing cards, and shooting pool.  Prior 
to service, he worked in construction and painting.  He had 
been placed on medical hold during service, and had been 
unemployed since his discharge.  His longest period of 
unemployment had lasted three years.  

On mental status examination, the Veteran presented as 
casually dressed with good hygiene.  He appeared his 
chronological age.  He drove himself to the examination.  
Facial expressions were appropriate.  The Veteran's gait was 
slightly unsteady due to left leg limp.  Eye contact was good 
and rapport was easily developed.  The Veteran was alert and 
oriented in all spheres.  Speech was clear with no errors in 
articulation.  The Veteran described his mood as "not really 
happy, neutral."  Affect was congruent.  He denied 
delusions, suicidal ideations and homicidal ideations as well 
as visual and auditory hallucinations.  There was no formal 
thought disorder.  Judgment seemed good, and insight seemed 
fair.  Attention and concentration were fair.  The Veteran 
had some difficulty with spelling "world" backwards which 
may have been due to childhood learning disability.  He 
reported symptoms of anxiety, intrusive thoughts and 
memories, nightmares, hypervigilance, hyperarousal, sleep 
disturbance and decreased concentration.  The examiner 
diagnosed adjustment disorder and alcohol abuse, assigned a 
GAF score of 55, and provided the following analysis:

The [V]eteran is experiencing occupational and 
social impairment with reduced reliability and 
productivity due to the symptoms noted above.  He 
has some disturbances of motivation and mood 
associated with his difficulty with chronic sleep 
problems, as well as re-experiencing some 
symptoms and difficulties adjusting to returning 
from deployment, including decreased 
concentration.  He has some difficulty 
establishing and maintaining effective work 
schedules and relationships in particular at this 
time.  And it is difficult to evaluate his 
posttraumatic stress disorder symptoms because he 
is drinking currently and this has been increased 
since he had returned from Iraq and may be an 
effort to self-medicate some of his posttraumatic 
stress disorder symptoms.  His symptoms are more 
likely than not associated with his experiences 
while in Iraq in particular.

The Veteran's VA clinical records in March 2006 reflected his 
complaint of sleep impairment of 3 hours per night, and 
continuing left knee pain using 2 to 3 Percocets per day for 
relief.  Examination showed no instability of the left knee.  
A trial of Restoril was prescribed for insomnia.  

A March 2006 dermatology consultation showed xerosis and pink 
papules on the chest and back with multiple brown macules on 
his trunk and extremities.  

A May 2006 VA clinical record noted that the Veteran's report 
of non-restorative sleep and anxiety due to thoughts of 
mortars and improvised explosive devices (IEDs).  He denied 
any rash symptoms.  A mental health consultation noted that 
the Veteran's occupational barriers included physical 
injuries to the back, knee and elbow as well as mental health 
issues of trouble concentrating and poor memory.  The Veteran 
had friends, and was close to his brother and mother.  His 
cognitive function was abnormal for concentration difficulty, 
as questions had to be repeated on occasion.  Thought content 
was abnormal for feelings of hopelessness about the future.  
Mood was significant for sadness and depression.  The 
examiner diagnosed chronic adjustment disorder, alcohol 
abuse/dependence, and nicotine dependence, and assigned a GAF 
score of 55.

A June 2006 VA Mental Health Biophysical Assessment noted 
that the Veteran had drank 15 out of the last 30 days, 
spending approximately $150 on alcohol.  He had been drinking 
since the age of 14 with a history of blackouts, hangovers 
and headaches.  He stated that his alcohol tolerance had not 
changed, which the clinician felt was questionable given the 
history of at least 4 DWI's over the years.  The Veteran 
admitted to decreased work performance and work attendance 
due to drinking.  Most of his socialization involved people 
who drank.  The Veteran described current problems with 
memory, concentration, poor sleep, loss of appetite, and 
health concerns.  It was noted that the Veteran did not meet 
the full criteria for diagnoses of PTSD or depression, and 
denied symptoms of other Axis I disorders.  As such, the 
Veteran's complaints could be attributable to his drinking.  

At this examination, the Veteran denied suicidal thoughts, 
assaultive ideation or impaired capacity for self-care.  He 
did endorse a history of assaults.  He described pain of 7/10 
severity.  The Veteran was well-groomed, and absent deficits 
of withdrawal, hyperactivity/agitation, motor retardation, 
motor abnormality, hallucinations, cognitive function, 
disorientation, intellectual functioning, formal thought 
disorder, thought content and mood/affect incongruity.  The 
Veteran did have recent memory impairment as well as 
difficulty concentrating/attending.  Judgment was impaired as 
a result of continued drinking despite DWI arrests.  The 
Veteran was sad about his health and anxious.  

The clinician diagnosed alcohol dependence and rule out (R/o) 
sleep disorder v. SIMD with anxiety disturbing sleep.  The 
Veteran indicated that his plan to enjoy the Rhode Island 
summer, by going to the beaches, interfered with his ability 
to attend a rehabilitation program.

A June 2006 VA Psychosocial History noted that the Veteran 
completed 12 years of education with an additional 2 months 
of technical training.  He did not have a valid driver's 
license due to his DWI, and did not consider treatment for 
employment problems to be important.  In the last month, the 
Veteran denied any social problems.  He did describe 
experiencing anxiety/tension, trouble understanding, 
concentrating/remembering, and trouble controlling violent 
behavior.  Activities included reading, watching TV, shooting 
pool and playing pingpong.  The clinician assigned a GAF 
score of 55.  The Veteran was noted to have moderate anxiety, 
and his Temazepam prescription was refilled.

A June 2006 Individual Unemployability Assessment report from 
C.E.B., M.Ed, CDMS, noted review of the January 2006 VA C&P 
examinations and that additional information was obtained 
from the Veteran by phone.  The Veteran described a past work 
history as a house painter and construction worker before 
serving in Iraq.  The Veteran denied having worked in any 
capacity after his discharge from service.  He admitted to 
telling a VA physician of helping a friend with construction, 
but this consisted of about two hours on one occasion.  The 
Veteran had withdrawn an unemployment application in lieu of 
applying for disability benefits.  The Veteran that had 
previously been prescribed Trazadone for depression but 
discontinued its use due to hangover effects.  The Veteran 
also reported harboring homicidal thoughts about some Iraqi 
veterans with whom he had disagreements.  The Veteran stated 
that his left knee did not cause significant problems due to 
non-use.  He described daily orthopedic pain at a 4-5/10 
level of intensity when minimally active and taking 25 mg. of 
Percocet twice per day.  With exertion such as walking or 
sitting more than one hour, his average pain spiked to 7/10 
or higher levels.  

The Veteran was described as having few transferable skills 
with occupations limited to unskilled jobs such as light 
cleaner, cashier, security guard, bench work assembler and 
the like.  The clinician stated that the Veteran's service-
connected disabilities precluded him from working as a house 
painter or construction worker which were demanding, 
unskilled occupations.  From his vocational experience, the 
clinician stated that the Veteran had been totally unable to 
engage in any substantial work activity solely due to 
service-connected disability since his discharge from 
service.

Thereafter, the Veteran's VA clinical records are significant 
for a July 2006 falling injury to his right wrist which he 
reported was caused by an instance of left knee popping out.  
In August 2006, the Veteran was noted to be mildly confused 
but oriented.  Motor function was intact.  An October 2006 
substance abuse treatment record noted that the Veteran 
continued to drink alcohol, and was marginally interested in 
participating in a substance abuse treatment program.  A 
dermatology consultation described the eczema as doing well.

An October 2006 VA mental health consultation noted the 
Veteran's complaints of recurrent intrusive distressing 
recollections of trauma, difficulty experiencing loving 
emotions, feelings of detachment and estrangement, sleep 
difficulty, irritability, anger outbursts, concentration 
difficulty, hypervigilance, and exaggerated startle response.  

On mental status examination, the Veteran was fully oriented 
in all spheres.  He was well-groomed, and dressed 
appropriately.  Speech and language were within normal 
limits.  Mood was reported as depressed.  Affect was 
congruent and reactive.  Thinking was goal oriented with no 
abnormal associations.  The Veteran was mildly anxious during 
the session.  Attention span, memory and concentration were 
poor.  Fund of knowledge was within normal limits.  Insight 
and judgment were preserved.  The examiner offered a 
diagnosis of adjustment disorder (d/o), and assigned a GAF 
score of 52.

A November 2006 VA clinical record included the Veteran's 
report of no change in his low back pain (LBP), which was 
localized, present daily and worse with squatting and 
flexion.

On VA C&P general medical examination in February 2007, the 
Veteran reported that his back and left knee give-way 
problems precluded his return to construction work.  On 
examination, the Veteran's gait and posture were normal.  
There were no rashes.  The left lower extremity demonstrated 
full strength and range of motion.

In February 2007, the Veteran underwent VA C&P mental 
disorders examination based upon review of his claims folder.  
The Veteran reported having not worked since his discharge 
from service.  He spent his days at home reading and walking.  
He also spent time with his family and friends, and was 
particularly close with his brother and sister-in-law.  He 
helped his family around the house, such as giving his mother 
rides to a store.  He attended events with friends such as 
going out to dinner, watching basketball games, and playing 
cards or chess.  He was attending a gym in an effort to 
improve his overall physical health as well as a substance 
abuse program.  He was not receiving any formal psychiatric 
treatment other than a continued prescription of Temazepam as 
a sleep aid.  On mental status examination, the Veteran was 
fully oriented.  He denied hallucinations, suicidal ideations 
and homicidal ideations.  There was no evidence of delusions.  
Speech was calm and articulate.  Personal grooming was easily 
maintained.  Affect was full-range.  Eye contact was good.  
Concentration, memory and attention were all within normal 
range.  Mood was anxious.  The Veteran reported monthly 
thoughts of Iraq service which were triggered by events, but 
he was quite vague describing nightmares.  He slept well when 
taking his medications.  He sometimes awoke 3-4 hours after 
falling asleep, but he was not sure of the cause.  He 
described nightmare occurrence of once per month.  He denied 
flashbacks.  However, he reported becoming distressed with 
thoughts triggered by loud noises or war discussions.  He 
described having good and close friends, and good 
relationships with others.  He did not report thoughts of a 
foreshortened future.  He was irritable with giving up 
smoking, but denied rage episodes or outbursts.  He did not 
report exaggerated startle response or physiological 
reactivity.  The examiner diagnosed anxiety NOS and alcohol 
dependence in early partial remission.  A GAF score of 61 was 
assigned, and the examiner provided the following analysis:

This [V]eteran continues to experience mild 
symptoms of anxiety related to his readjustment 
to his return from Iraq.  He reports that he has 
abstained at least partially from alcohol and 
now has given up cigarette smoking.  His 
sobriety is contributing significantly to his 
improved mood and overall functioning.  He is 
addressing issues of physical health as well as 
mental health.  He states that he enjoys reading 
and would like to further his education through 
veteran's benefits.

This [V]eteran is capable of interacting well 
with others.  He is able to maintain adequate 
attention, concentration, pace and performance 
to complete activities of daily living and to 
complete 1-2-3 step familiar, repetitive tasks 
in a usual work setting.  He can travel and set 
familiar goals independently.  He is aware of 
normal hazards.  He would not be able to 
complete work in a stressful, rapidly changing 
work environment.  This [V]eteran would be able 
to benefit from educational pursuits.

A March 2007 VA dermatology consultation noted that the 
Veteran's eczema was "doing well."  The Veteran used TAC 
0.1% rarely for flares on the back and chest.  Slight 
erythema and scaling of the scalp and central chest was 
noted.

A May 2007 VA substance abuse treatment note reflected the 
Veteran's report of sleeping well on Temazepam.  He had 
occasional flashbacks and nightmares.  Mood and affect were 
within normal limits.  The clinician diagnosed generalized 
anxiety under control, and episodic alcohol (etoh) abuse.  A  
GAF score of 49 was assigned.  

A July 2007 VA clinical records noted the Veteran's report of 
low back pain which "sometimes" radiated into the right 
buttock, laterally to the knee level.  Examination was 
significant for tenderness to palpation of the right 
lumbosacral (LS) spine region and negative straight leg 
raising (SLR) test.

A VA Vocational and Rehabilitation consultation in July 2007 
reflected that the Veteran's Career Assessment Inventory 
testing returned invalid results due to the Veteran's 
difficulty providing clicking in the correct response areas.  
It was noted that the Veteran may have been having difficulty 
with easy confusion and inability to follow directions.  
Subsequent testing indicated low intellectual capabilities.  
The counseling psychologist discussed potential employability 
in restaurant work, but counseling was interrupted due to the 
Veteran's failure to show.

A September 2007 Physical Capacities Evaluation from Dr. 
T.J., which was based on notes and best recollections, 
indicated that the Veteran was deemed capable of sitting for 
8 hours at a time.  He could stand for two hours, and walk 
for one hour during an 8 hour day.  He could lift weights up 
to 10 pounds frequently and up to 25 pounds occasionally.  He 
could carry up to 5 pounds frequently, and up to 20 pounds 
occasionally.  He could not use his left foot for repetitive 
pushing or pulling of leg controls.  He could bend and reach 
occasionally, but could not squat, crawl, or climb.  He had 
moderate restrictions for driving automotive equipment, mild 
impairment to temperature and humidity changes, and total 
restriction from unprotected heights and being around 
machinery.

A July 2007 VA Vocational and Rehabilitation decision found 
that the Veteran's service-connected disabilities created a 
significant impairment to his employability which he had not 
overcome.  It was found that the Veteran's attention and 
concentration were only fair, that he had disturbances of 
motivation and mood, and had difficulties establishing and 
maintaining effective work schedules and relationships.  The 
Veteran's service-connected knee and back disabilities 
precluded him from performing physical labor, and the Veteran 
had no specific skills that could translate into viable 
career employment.

An August 2007 VA clinical record noted that the Veteran 
reported doing generally well, and sleeping generally well 
with occasional use of Temazepam.  A GAF score of 55 was 
provided.

In September 2007, the Veteran was referred to the VA mental 
health emergency service after awakening in the morning 
feeling "really, really sad" after a series of nightmares 
of war events.  He felt distressed about not returning to 
Iraq with his former unit, and was described as presenting 
with an almost exaggerated sense of responsibility.  In this 
respect, the Veteran described not being afraid to die and 
willing to put his life on the line for others.  The Veteran 
reported typically sleeping 4 hours a night.  He lived alone, 
but had good relationships with his mother, brother and a 
niece.  He was in dating relationships.  He was future 
oriented, and working with the vocational and rehabilitation 
service to obtain employment.  He hoped to obtain a job 
working with Homeland Security so that he could continue 
being involved in the war on terrorism.  He denied suicidal 
or homicidal ideations as well as psychotic symptoms.  He 
acknowledged moderate alcohol consumption.  

On mental status examination, the Veteran was groomed and 
dressed appropriately.  He was alert and oriented to person, 
place, time and circumstance.  He was cooperative, pleasant, 
and offered good eye contact.  There were no motor 
abnormalities.  Speech was normal.  Mood was "really, really 
sad" but affect was of adequate range with no lability.  
Thought processes were linear, relevant and goal-directed.  
There was no evidence of thought disorder, ruminations, or 
obsessional ideation.  Memory was intact.  Insight and 
judgment were appropriate.  

The clinician diagnosed adjustment disorder and alcohol 
dependence, rule out PTSD.  A GAF score of 49 was assigned.  
The Veteran was prescribed Citalopram for his acute worsening 
of anxiety without significant depression.

An October 2007 VA dermatology examination noted a few pink 
papules on the Veteran's scalp without flakes or scale.  An 
assessment of seborrheic dermatitis, controlled, was 
provided.

An October 2007 VA neurology consultation noted the Veteran's 
report of back pain radiating down his leg since 2004.  He 
had daily 7/10 pain which increased to 10/10 pain.  He also 
described back give-way with no clear numbness or weakness.  
Examination demonstrated increased paraspinal muscle tone 
bilaterally, left greater than right.  There was no atrophy 
of the lower extremities, but there was some give-way 
weakness of the right hip flexor due to pain.  Otherwise, 
there was 5/5 strength in the lower extremities.  There were 
no sensory deficits to pinprick (PP).  Reflexes were 3+ at 
the knees and 2+ at the ankles.  

An MRI was interpreted as showing marked straightening of the 
normal lumbar lordosis consistent with spasm, degenerative 
disc disease at multiple levels but most severe at L3-L4 
through L5-S1, and focal disc herniations at L5-S1, L4-L5, 
and L3-L4.

In November 2007, the Social Security Administration (SSA) 
denied the Veteran's disability claim.  Notably, it was 
determined that the Veteran was unable to perform any past 
relevant work which involved labor.  However, given the 
Veteran's age, education, work experience and residual 
functional capacity, the Veteran was deemed capable of 
residual functional capacity for a full range of sedentary 
work.

A February 2008 VA substance abuse treatment program included 
the Veteran's report of improved sleep.  His depression was 
also improving, but his affect was slightly restricted.  The 
clinician assigned a GAF score of 48.

A March 2008 VA pain consultation noted the Veteran's 
complaints of a constant, "tight," "dull-sharp pain" 
located in the axial spine.  He further reported "episodes" 
of referred pain down into the right leg, but not below the 
right knee.  These episodes, described as a sharp "jolting" 
pain, occurred 2 times per week.  The Veteran denied 
weakness, numbness, bowel or bladder dysfunction.  His pain 
was routinely 3-5/10 and worsened to 9/10 pain.  On 
examination, the Veteran had active range of motion to 90 
degrees of flexion, 15 degrees of extension, 10 degrees of 
lateral bending bilaterally, and 20 degrees of rotation 
bilaterally.  Extension, lateral bending and rotation 
reproduced back and gluteal pain symptoms.  The Veteran's 
gait was non-antalgic.  The Veteran could ambulate and arise 
from a seated position without assistance.  Manual muscle 
strength was normal.  There was no evidence of muscular 
atrophy or fasciculation.  There was full strength in all 
muscle groups tested, and normal sensory examinations to 
pinprick, temperature, vibration, and proprioception.  
Reflexes were 2+ and equal.  The clinician provided diagnoses 
of lumbar degenerative disc disease and facet syndrome.  It 
was noted that the Veteran's pain pattern, description, 
exacerbating and remitting factors were most consistent with 
a facet arthropathy, although it was not possible to exclude 
a discogenic pain and/or myofascial component.

Also in March 2008, the Veteran informed the VA Vocational 
and Rehabilitation Service that he desired to attend Johnson 
and Wales College for a degree.  A Rehabilitation Needs 
Inventory (RNI) reflected the Veteran's report of working 
part-time as a painter from 2006 to 2008, earning $15 per 
hour.

At his Travel Board hearing in May 2008, the Veteran 
testified to a vocational history of completing 12 grades of 
school and working jobs in construction, framing houses, 
classroom painting, and concrete.  All of these jobs involved 
heavy work.  He also indicated being a Certified Nursing 
Assistant (CNA) which required a lot of bending.  He 
described 8/10 pain of the left knee and back which was 
treated with Oxycodone.  He stated that VA was in the process 
of scheduling him for lumbar epidural injections.  He could 
walk about a mile before he experienced knee weakness, and he 
occasionally had knee give-way.  He thought he might be 
capable of lifting 30 to 40 pounds.  Approximately 10 to 15 
days out of the month he would have really bad back days.  He 
did not believe himself capable of performing any type of 
physical work due to his service-connected back and left knee 
disabilities.  

The Veteran testified that VA deemed him not capable of being 
retrained.  He did not feel capable of performing a sedentary 
occupation, as he could not sit down for more than a couple 
of hours without having to get up and stretch.  He further 
described problems with short term memory, and a "little 
bit" of difficulty with concentration.  He occasionally 
needed to take a nap during the day.  He reported an 
inability to fall asleep without taking sleeping medications.

A June 2008 psychiatric consultation for SSA purposes 
included the Veteran's additional report of a vocational 
history involving carpentry, landscaping, sheetrock 
installation, and spot welding.  He had been trained as a 
cook in the military.  The Veteran alleged that chronic knee 
pain made walking difficult, and precluded him from climbing 
ladders.  He had a history of two hernia repairs.  His 
chronic lower back pain made it difficult for him to lift or 
bend, and he had discomfort sitting for long periods of time.  
Since returning from the Middle East, the Veteran had 
suffered from flashbacks, sleep difficulty, fluctuations in 
appetite, forgetfulness, difficulty focusing attention, 
anxiousness, excessive worry and social discomfort.  He 
denied panic attacks.  He also reported a prior history of 
alcohol abuse, but only had an occasional beer on weekends.  
He had several friends.

On mental status examination, the Veteran was punctual for 
his scheduled appointment having been provided transportation 
by a friend.  He was dressed in a casual and appropriate 
manner.  He was adequately groomed.  He appeared his 
chronological age.  He was able to maintain eye contact, and 
did not appear overly anxious or tense.  Rapport was easily 
established.  Gross motor skills were within normal limits as 
evidenced by his gait and posture.  The Veteran did, however, 
complain of limited mobility related to back and knee 
discomfort.  It was noted that the Veteran was prescribed 
Oxycodone on a daily basis.  Fine motor skills appeared 
intact.  Thought processes were evaluated to be abstract.  
Verbalizations were spontaneous.  The Veteran had no 
articulation difficulties, and he expressed himself quite 
well.  The Veteran was coherent with no hallucinations or 
delusions evident.  He denied suicidal thoughts, and his 
self-esteem was generally good.  He was oriented to person, 
place and time.  Cognition appeared average.  Comprehension 
and judgment of social situations appeared within normal 
limits.  An analysis of the mental status examination and 
clinical interview revealed an individual who reported a 
moderate degree of discomfort.  The examiner provided 
diagnoses of PTSD, generalized anxiety disorder, and alcohol 
dependence in partial remission.  A current and highest GAF 
score of 50 was provided.

In July 2008, an SSA examiner provided opinion that the 
Veteran had a moderately limited ability to carry out 
detailed instructions, to maintain attention and 
concentration for extended periods, to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms, and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods.  Otherwise, the Veteran was not significantly 
limited in multiple areas and tasks involving understanding 
and memory, sustained concentration and persistence, social 
interaction, and adaptation.  The examiner explained that the 
Veteran had average cognition, and could understand and 
remember data presented in a workplace.  The notes did not 
suggest memory impairments.  The Veteran's attention ability 
was demonstrated by his reading, playing cards, and attending 
AA meetings.  He had intact skills for basic tasks with 1-2-3 
consistent steps to them.  He could complete these types of 
tasks in 2 hour blocks of time.  However, he would have 
errors in concentration on detailed, complex tasks.  His 
interpersonal skills were demonstrated by visiting family, 
friends, going to dinner, basketball games and the gym.  The 
Veteran was deemed being capable of adequately relating with 
others in the workplace.  With respect to adaptation, the 
Veteran completed his ADLs, could follow through on tasks, 
and could adapt to ordinary changes in the workplace.

In August 2008, SSA again denied the Veteran's claim for 
disability benefits.

On VA C&P skin examination in December 2008, the Veteran 
reported a history of eczema which was generally under 
control.  He had monthly flares usually involving the chest 
and shoulders, at which time he applied Triamcinolone to the 
affected areas which usually resolved within a few days.  
Within the past year, he had approximately 2 to 3 flares in a 
month.  He felt that he could work, but would be very itchy 
and irritated.  

On examination, the Veteran demonstrated diffuse dry and sun 
damaged skin in the photo-distributed areas.  A few pink 
papules were located on the chest while a few open comedones 
were located on the back.  There were no suspicious lesions.  
Range of neck motion was slightly limited on the right.  
Approximately 10 percent of the non-exposed and up to 20 
percent of the exposed areas were affected by dermatitis.  
Approximately less than 1 percent of an exposed body area and 
less than 10 percent of the non-exposed were affected by 
folliculitis.  The examiner diagnosed eczematous dermatitis 
and open comedones/history of folliculitis.

On VA C&P mental disorders examination in December 2008, the 
VA examiner conducted an extensive review of the claims 
folder, to include a review of the employability assessments 
by C.B., CDMA and SSA, which is reflected in the body of the 
examination report.  The Veteran reported living in a house 
rented by his brother, and living with his brother and his 
brother's girlfriend.  He had been incarcerated due to a hit 
and run DWI from July to December 2008, and was jailed in 
part for breaking conditions of his parole.  One of his 
brothers had died in 2006, and he no longer talked to his 
sister.  He described his other family relations as "good 
and fine."  He helped care for his brothers Great Dane.  The 
Veteran was unmarried but had had several long-term 
relationships.  His last relationship ended with his 
incarceration, and he was currently dating.  He rated his 
physical body pain as 8/10 in severity for which he took 
Oxycodone.  He had not worked since his discharge from 
service which he attributed to physical pain as well as 
"people in general."  He described his past technical 
experience as better than good, and denied any impairment of 
interpersonal functioning at work.  

When asked an open-ended question about his reasons for 
filing an increase and TDIU, the Veteran stated "[b]ecause 
I'm just sore.  I don't have any enthusiasm.  I guess my 
sleeping disorder."  

The Veteran endorsed symptoms of recurrent memories of 
traumatic wartime experiences, monthly intrusive 
recollections, avoidance, feelings of detachment, emotional 
distrust, having a sense of foreshortened future, 
hyperarousal, insomnia, concentration difficulty, loss of 
energy and fatigue, and excessive feelings of self-blame and 
guilt.  He denied lost interest or pleasure in usual 
activities, thoughts of death or life not worth living, and 
suicidal or homicidal ideation.  He did endorse thoughts 
about hurting others if not provoked.  He had some paranoid 
ideation while incarcerated, and hearing voices.  He had 
difficulty completing tasks in his everyday routine, but 
could independently handle most activities of daily living.  
Activities included watching television, shooting pool, 
reading the paper, walking the dog or growing vegetables.  
The Veteran had a handful of friends he saw occasionally, and 
occasionally attended church.

On mental status, examination, the Veteran appeared 2 hours 
early for his appointment by public bus.  He was casually and 
appropriately dressed.  Hygiene was good.  Posture, gait, 
motor skills, and psychomotor activity were within normal 
limits.  Rate, volume, and articulation of speech were 
generally within normal limits.  Affect was restricted but 
not labile.  Mood was described as "miserable today but not 
every day."  Content was appropriate.  The Veteran was able 
to maintain eye contact, and rapport was established.  The 
Veteran was open, cooperative, answered all questions, and 
was well-oriented.  Attention was somewhat impaired during 
mini-mental status testing.  Abstract reasoning was concrete.  
Memory for recent and remote events was adequate.  Thought 
form was lucid and coherent.  The Veteran was neither 
tangential nor circumstantial.  Thought content was 
appropriate.  There was no evidence of obsessions, 
compulsions, ideas of reference, hallucinations, delusions, 
specific fears, social fears, excessive worries, anhedonia, 
hypomania, mania, panic attacks, agoraphobia or social 
isolation.  There was evidence of some depressed mood, some 
anxiety/PTSD stress symptoms, and impaired impulse control in 
area of physical fights while incarcerated.  Insight and 
judgment were adequate.  The examiner diagnosed chronic 
adjustment disorder, alcohol dependence, and nicotine 
dependence.  A GAF score of 55 was provided.  The examiner 
provided the following explanation:

INTEGRATED SUMMARY AND CONCLUSIONS: In review 
of the C-file, medical records and the contents 
of this examination, it is in the opinion of 
this examiner that the [V]eteran continues to 
meet diagnostic criteria for either major 
depressive disorder, depressive disorder NOS, 
or anxiety disorder, NOS; however, he does 
report symptoms of hyperarousal and some 
sporadic, periodic symptoms of re-experiencing.  
These symptoms are deemed to be as least as 
likely as not related to his combat exposure 
during his military service in Iraq.  The 
[V]eteran also meets diagnostic criteria for 
alcohol dependence.  He reported that he has 
resumed drinking and is drinking 2 to 3 times 
per week, 6 to 10 beers at a sitting.  He does 
report a positive DWI and was recently released 
from prison following a DWI and a hit and run.  
Veteran's Axis V GAF score of 55 reflects a 
moderately severe degree of impairment in his 
occupational, social and interpersonal 
functioning.  He reported that he gets along 
well with his family.  He reports that he has 
friends and meaningful relationships.  He does 
report some problems in sleeping on occasion 
and problems with pain.  His alcohol dependence 
is deemed to be an attempt to self-medicate his 
symptoms of anxiety and depression.  His 
service-connected adjustment disorder 
negatively impacts upon his ability to obtain 
and maintain gainful employment.  He attributed 
many of his problems in seeking out work due to 
his physical disorders and problems.  Thus, 
when viewed in isolation, his chronic 
adjustment disorder exerts a moderately severe 
degree of interference in his occupational 
functioning.

COMPETENCY:  Based on the available evidence in 
review of the C- file, medical records, and the 
contents of this examination, there is no 
indication of mismanagement of benefits.  The 
Veteran appears able and capable of handling 
his financial affairs independently and in his 
own best interest.

In December 2008, the Veteran also underwent VA C&P joints 
examination with benefit of review of his claims folder.  The 
lumbosacral spine demonstrated forward flexion to 90 degrees, 
extension to 30 degrees, lateral rotation to 30 degrees 
bilaterally, and lateral flexion to 30 degrees bilaterally.  
The Veteran, after repetitive testing, had no pain, weakness, 
fatigue or lack of endurance.  Straight leg raising test was 
negative.  The Veteran could stand on his toes, rotate back 
to his feet, and half squat without any pain, weakness, 
fatigue or lack of endurance.  The Veteran did not complain 
of low back pain, denied any effect on ADLs, and there was no 
apparent evidence of sensory or motor deficit.  The left knee 
demonstrated full extension and flexion to 140 degrees 
carried out four times without pain, weakness, fatigue or 
lack of endurance.  The Veteran complained of occasional 
discomfort, but no debilitating episodes or flare-ups.  The 
anterior and posterior cruciate ligaments were tight.  The 
Veteran indicated that his ADLs were not affected.  An 
examination of the right knee was normal with no functional 
impairment.  The Veteran did not complain of right knee pain.

On January 21, 2009, the Veteran underwent a 2-day inpatient 
VA admission to evaluate his PTSD.  He was homeless and 
living at Soldier On.  He reported increased PTSD 
symptomatology as seeing a younger veteran with no legs at 
Soldier On.  The Veteran was taking Temazepam for sleep, but 
no other psychiatric medications.  Current symptomatology 
included hypervigilance, sleep difficulty, occasional 
flashbacks, depression, anxiety, intrusive thoughts, anger, 
rage, and dislike of being in crowds.  The Veteran denied 
symptoms such as emotional numbing, sense of foreshortened 
future, avoidance behavior, exaggerated startle response and 
survivor guilt.  On mental status examination, the Veteran 
was clean and casually dressed.  He was cooperative, 
maintained good contact during the interview, alert and 
oriented in all spheres.  Speech was goal-directed.  Mood and 
affect were blunted.  Memory appeared intact.  Sensorium was 
clear.  Insight and judgment were fair.  The Veteran denied 
suicidal or homicidal ideation.  There was no evidence of a 
formal thought disorder.  No hallucinations or delusions were 
elicited.  Appetite was good.  The Veteran's discharge 
diagnoses included PTSD, depression NOS, alcohol dependence 
and nicotine dependence with a GAF score of 40 assigned.

Also during the January 2009 VA hospitalization, the 
Veteran's skin demonstrated densely distributed erythematous 
quasi-reticular guttate occasionally topped by whitish-
silvery scale over an approximate 10 x 10 cm sternal area.  A 
similar 1 cm plaque was present at each olecranon.  Mild 
seborrheic flaking was present at the pinnae, and there was 
scant seborrheic flaking of the scalp.  The Veteran described 
some improvement of his back symptoms since his VA pain 
consultation.  He denied severe flares of LBP in over a year, 
but during flares his back became deformed and he couldn't 
get out of bed.  The back was straight, supple and non-
tender.  SLR was negative.  The sensorimotor examination of 
the lower extremities was intact.  

An X-ray examination of the lumbosacral spine taken in 
December 2008 was interpreted as showing moderately severe 
degenerative changes from L3-L6 through S1 with intervening 
disc space narrowing, grade I post spondylolysis of L3 on L4, 
and sclerosis of the bilateral L5-S1 facet joint.  An X-ray 
examination of the left knee was interpreted as showing 
calcification medial to the medial epicondyle of the distal 
left femur consistent with Pellegrini-Stieda syndrome.  

The Veteran's discharge diagnoses included chronic post-
traumatic low back pain with episodic right sciatica, thought 
to be primarily from facet arthritis syndrome but also 
contributions from multiple herniated nucleus pulposes (HNPs) 
and moderately severe multilevel DDD and grade I posterior 
spondylolisthesis of L3 on L4; chronic post-traumatic left 
knee arthralgia and instability status post arthroscopic 
surgery; fulgurations of actinic keratosis of the hands; 
seborrheic dermatitis of the face and scalp; and history of 
hypertension (inactive).

Thereafter, VA clinical records reflect that the Veteran 
underwent physical rehabilitation appointments for his low 
back disability.  He had been working out at a gym, and was 
observed as having a normal gait with no apparent discomfort.  
He continued to report sleep difficulty.  In March 2009, he 
reported low back pain which radiated into his left lower 
extremity with an intermittent numbness/tingling sensation.  
Examination showed intact lumbar range of motion (ROM), 5/5 
strength in the lower extremities, mild left lower lumbar 
paraspinal tenderness and mild pain with facet loading.  It 
was noted that the left lower extremity pain was likely 
secondary to herniated lumbar disc, and that the Veteran may 
also have a myofascial/muscle spasm component.

A June 2009 report from C.E.B., M.Ed., CDMS, reflected review 
of the VA C&P examinations conducted in December 2008.  This 
clinician interpreted the VA C&P examiner's assessment that 
the Veteran's service-connected psychiatric disorder resulted 
in moderately severe disability as implying that the Veteran 
was incapable of finding and maintaining gainful employment.  
It was opined that the Veteran's service-connected emotional 
trauma was the major cause of his unemployability status 
since his discharge from service.  It was further noted that 
the Veteran's severe itching due to his service-connected 
skin disorder could potentially interfere with occupational 
functioning, but that the recent physical examinations 
contained no significantly limiting functional findings that 
would have a major impact on the Veteran's occupational 
performance.

From May 11 to June 19, 2009, the Veteran underwent VA 
inpatient treatment for PTSD.  The Veteran described intense 
PTSD symptoms since October 2004 combat service in Iraq.  
Symptoms included anxiety, intrusive combat memories, grief 
and guilt related to combat, hypervigilance, poor sleep, 
difficulty focusing on tasks and completing them, and 
depression.  He had not been able to work due to these 
symptoms, particularly focusing on tasks and anger 
dyscontrol.  The Veteran's anxiety and mood improved during 
his stay.  He was advised to try low stress activities with 
his peers upon his return to the community.  Despite the 
severity of his symptoms, the Veteran was supported in his 
plans to return to school for further education such as in 
his area of interest in horticulture.  The Veteran had left 
knee weakness, but normal gait and ROM.  During his inpatient 
stay, the Veteran spent time outdoors, biked around the area, 
swam daily, and did some gardening on VA grounds.  It was 
noted that the Veteran may have a bipolar spectrum illness 
comorbid with his PTSD.  Upon discharge, the Veteran was 
given a GAF score of 39.

PTSD

A.  Time period prior to January 21, 2009

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 50 
percent for the Veteran's PTSD have not been met for the time 
period prior to January 21, 2009.  The Board notes that the 
lay and medical evidence did not show that the Veteran's 
service-connected PTSD produced occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment or thinking.

At the outset, the Board finds that the Veteran's 
descriptions concerning his psychiatric symptoms, impairments 
and functioning are inconsistent and untrustworthy.  For 
example, the Veteran informed a VA C&P examiner in January 
2006 that he had been helping a friend perform construction 
work.  He retracted that statement during a June 2006 
evaluation by C.E.B., CDMS, explaining that this activity 
consisted of two hours of work on one occasion.  In February 
2007, the Veteran informed a VA examiner that he had not 
worked since his discharge from service.  The Veteran has 
alleged a physical inability to perform occupational work in 
painting.

However, documents contained within the VA Vocational and 
Rehabilitation Folder reflect the Veteran's report of working 
part-time as a painter from 2006 to 2008, earning $15 per 
hour.  Overall, this admission demonstrates a lack of candor 
on the Veteran's part and an admission of greater ability 
than claimed in support of this claim, providing evidence 
against this claim.

The record demonstrates additional inconsistent, material 
statements by the Veteran.  For example, in May 2008, the 
Veteran testified to approximately 10 to 15 days out of the 
month when would have really bad back days.  However, during 
a VA hospitalization in January 2009, the Veteran denied 
severe flares of LBP in the past year.  In March 2007, the 
Veteran informed a VA examiner that he had rare flares of 
skin symptoms.  In December 2008, the Veteran described 2 to 
3 flares of skin symptoms per month but did not allege an 
increased severity of symptoms.

Overall, the Veteran's lack of candor and inconsistent 
statements on material factual elements reduces the 
reliability, credibility and probative value of his overall 
report of symptomatology and undermines the medical evidence 
that supports the Veteran's claims that are based solely on 
subjective complaints of the Veteran. 

Prior to January 21, 2009, the Veteran variously described 
PTSD symptomatology which included chronic insomnia with non-
restorative sleep, anxiety, intrusive thoughts, nightmares, 
flashbacks, hypervigilance, hyperarousal, decreased 
concentration and memory, sadness, depression, loss of 
appetite, anger outbursts, trouble controlling violent 
behavior, feelings of detachment and estrangement, 
exaggerated startle response, homicidal thoughts and self-
medication of symptoms with alcohol.

However, the Veteran was not consistent with his report of 
symptoms.  For example, the Veteran denied homicidal thoughts 
on VA C&P examinations in January 2006 and February 2007 as 
well as to a VA clinician in September 2007.  On VA C&P 
examination in February 2007, the Veteran denied flashbacks 
and anger outbursts, and did not describe exaggerated startle 
response or physiological reactivity.

The VA C&P examination reports, SSA examinations and VA 
clinical records prior to January 21, 2009 do not reflect 
that the Veteran had any significant deficits of orientation, 
speech, or hygiene.  At no time was the Veteran's speech 
described as illogical, obscure, or irrelevant.  There was no 
evidence of psychosis or formal thought disorder.  The 
Veteran consistently denied suicidal ideation and panic 
attacks.  The Veteran did not describe near-continuous panic 
or depression affecting his ability to function, or 
obsessional rituals which interfered with his routine 
activities.  The Veteran maintained effective relationships 
with family members and friends.  In July 2008, an SSA 
examiner opined that the Veteran was capable of adequately 
relating with others in the workplace.  All of these factors, 
which are specifically identified as criteria for 
establishing a 70 percent under DC 9411, heavily weigh 
against a rating greater than 50 percent.

The Veteran clearly demonstrated deficits in mood, motivation 
and affect.  A May 2006 VA clinical record noted the 
Veteran's concentration difficulty with a need to have 
questions repeated.  A June 2006 VA MHBA assessment noted 
impairment of recent memory as well as concentrating.  An 
October 2006 VA mental health consultation described poor 
attention span, memory and concentration.  A December 2008 VA 
C&P examination described "somewhat" impaired mini-mental 
status examination, but an adequate memory for recent and 
remote events.

However, VA C&P examinations in January 2006 and January 2007 
found no significant deficits of concentration, memory or 
attention with such functioning described between fair and 
within normal limits.  In July 2008, an SSA examiner provided 
opinion that the Veteran had a moderately limited ability to 
carry out detailed instructions, to maintain attention and 
concentration for extended periods, to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms, and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods.  The Veteran was further described as not 
significantly limited in multiple areas and tasks involving 
understanding and memory, sustained concentration and 
persistence, social interaction, and adaptation required in 
the workplace.  The SSA examiner supported this rationale by 
referencing the Veteran's demonstrated ability to concentrate 
by his activities of reading, playing cards, and attending AA 
meetings.  

A June 2006 VA MHBA assessment noted that the Veteran 
demonstrated impaired judgment as it pertained to recurrent 
DWI violations, but the above-mentioned examination reports 
otherwise describe no significant impairment of judgment.

As noted above, the Veteran has reported some impaired 
impulse control and anger outbursts.  There is no direct 
evidence of the Veteran having serious problems of being 
involved in actual violence.

Overall, the VA C&P examiners, VA clinicians, and SSA 
examiners found that the Veteran's PTSD resulted in moderate 
to moderately severe impairment of his overall psychological, 
social, and occupational functioning.  The VA C&P examiner 
assessments were based upon review of the entire evidentiary 
record, to include the Veteran's inconsistent report of 
symptomatology.

The Board is aware of the June 2006 and June 2009 assessments 
by C.E.B., M.Ed., CDMS, who opines that the Veteran's PTSD 
has substantially contributed to the Veteran's 
unemployability since his discharge from service.  Notably, 
this clinician does not express awareness that the Veteran 
had been working part-time as a painter from 2006 to 2008, 
earning $15 per hour.  This clinician also relied upon the 
Veteran's report of homicidal thoughts which was denied by 
the Veteran on the January 2006 and February 2007 VA C&P 
examinations.  Furthermore, this clinician's assessment, 
which was based upon review of selected medical records and a 
phone interview of the Veteran, is not as comprehensive as 
the VA C&P examinations conducted in this case.

Overall, the Board places greater probative weight to the VA 
C&P examiner assessments in January 2006, February 2007 and 
December 2008 as they are more consistent with the credible 
factual evidence of record, based upon actual in person 
interview of the Veteran, and review of the entire 
evidentiary record then available.  The December 2008 VA C&P 
examiner specifically noted the analysis of C.E.B., M.Ed., 
CDMS, in rendering an opinion.

The Board has considered the Veteran as competent to describe 
his PTSD symptomatology, but his reports concerning the 
persistence and severity of symptoms are inconsistent and 
unreliable.  Overall, the Board places greater probative 
value to the VA C&P examination reports which are based upon 
review of the Veteran's symptom reports, review of the 
evidentiary record, and mental status examinations.

In sum, the Board finds by a preponderance of the credible 
lay and medical evidence that the Veteran's PTSD was not 
productive of occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
judgment or thinking, for the time period prior to January 
21, 2009.  The benefit of the doubt rule is not for 
application as the preponderance of the evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

B.  Time period since January 21, 2009

On January 21, 2009, the Veteran underwent a 2 day VA 
inpatient admission to evaluate his PTSD.  Notably, the 
Veteran had been released from jail and had been living at a 
homeless shelter.  At that time, the Veteran described a 
worsening of his PTSD symptoms as a result of events which 
occurred at the homeless shelter.  The assessment of the 
Veteran's overall psychological, social, and occupational 
functioning considerably decreased from a GAF score of 55 on 
VA C&P examination in December 2008 to a GAF score of 40, 
which is consistent with major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood.

In May 2009, the Veteran underwent a 6 week course of VA 
inpatient treatment for PTSD, wherein his GAF score was 
further reduced to 39.  

In the Board's opinion, the lay and medical evidence 
demonstrates a worsening of the Veteran's PTSD symptomatology 
beginning in January 2009.  Resolving any doubt in favor of 
the Veteran, the Board finds that there is sufficient 
evidence to support a finding that the Veteran's PTSD became 
productive of occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
judgment or thinking on January 21, 2009.  The Board cannot 
factually ascertain an increased severity of symptoms 
occurring at a precise earlier date.

However, the VA inpatient and outpatient treatment records 
since January 21, 2009 show that the Veteran was oriented and 
had adequate memory.  There were no hygiene deficits.  There 
was no evidence of gross impairment in thought processes or 
communication, delusions, hallucinations, grossly 
inappropriate behavior, or the Veteran presenting a danger of 
hurting himself or others.  The Veteran intended to pursue 
further educational goals.  As such, the criteria for a 100 
percent schedular rating have not been met for any time 
during the appeal period.  The benefit of the doubt rule is 
not for application as the preponderance of the evidence is 
against a 100 percent schedular rating.  Ortiz, 274 F. 3d. at 
1365.

Eczematous dermatitis

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 30 
percent for the Veteran's eczematous dermatitis have not been 
met for any time during the appeal period.  The Board notes 
that the lay and medical evidence does not show that the 
Veteran's eczematous dermatitis has involved more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, required constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during any 12-month period, or resulted in a 
predominant scarring disability at any time during the appeal 
period.

For example, on VA C&P examination in January 2006, the 
Veteran's eczematous dermatitis was shown to involve 
approximately 18 percent of his total body surface.  The 
examiner estimated that, during flare-ups, the Veteran's 
eczematous dermatitis could affect from 0 to 40 percent of 
exposed body.

Thereafter, the VA clinical records clearly do not reflect 
any lay or medical descriptions of exacerbations of 
eczematous dermatitis involving more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected.  See VA dermatology consultations dated March 2006, 
March 2007 and October 2007; and VA inpatient treatment 
records dated January 2009.  In March 2007, the Veteran 
described having rare flares of skin symptoms which he 
treated with a topical ointment.  Similarly, on VA C&P 
examination in December 2008, the Veteran described his skin 
symptoms as generally being under control with 2 to 3 flares 
a month which resolved within a few days.  At that time, 
approximately 10 percent of non-exposed areas, and 20 percent 
of exposed areas, were affected.

Overall, there is no lay or medical evidence suggesting that 
the Veteran's eczematous dermatitis has involved more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, which provides evidence against this claim.

Furthermore, there is no evidence or lay allegation that the 
Veteran's eczematous dermatitis has required constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any 12-month period, or that 
such disability results in a predominant scarring disability.

Thus, the preponderance of the evidence is against a finding 
that the Veteran's eczematous dermatitis warrants an initial 
rating greater than 30 percent under any applicable 
diagnostic code for any time during the appeal period.  In 
reaching this conclusion, the Board has considered the 
Veteran's descriptions of skin symptoms and treatment, but 
his lay allegations do not support a higher schedular rating.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Ortiz, 274 F. 3d. at 1365.

Left knee disability

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 10 
percent for the Veteran's left knee disability have not been 
met for any time during the appeal period.  The Board notes 
that the lay and medical evidence demonstrates that the 
Veteran's left knee disability has been productive of pain 
absent significant loss of motion, instability, or functional 
impairment.

For example, the January 2006 and December 2008 VA C&P 
examinations demonstrated painless left knee motion from 0 to 
140 degrees.  Similarly, VA C&P examination in February 2007, 
as well as a May 2009 VA clinical record, described full 
range of motion.

Overall, this evidence provides highly probative evidence 
against a rating in excess of 10 percent for the left knee 
based upon limitation of motion under DC's 5260 and/or 5261, 
showing active left knee range of motion from 0 to 140 
degrees.

The Board acknowledges the Veteran's report of left knee 
pain.  In this case, the RO has assigned a 10 percent rating 
under DC 5010, which contemplates painful motion due to 
arthritis with noncompensable limitation of motion.  Notably, 
VA C&P examiners in January 2006 and December 2008 did not 
find any functional impairment due to weakness, fatigue or 
lack of endurance on repetitive testing.  It is important for 
the Veteran to understand that the 10 percent rating is based 
entirely on his symptoms of painful motion caused by his left 
knee disability.  Without considering this symptomatology, 
the current evaluation could not be justified.  Thus, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds that the Veteran's overall left knee disability, when 
considering the extent, frequency and duration of his 
symptoms, does not meet or more nearly approximate the 
criteria for a 20 percent rating under the applicable 
schedular criteria.

The Veteran has a history of arthroscopic debridement of the 
left posterior horn medial meniscus.  As noted above, the 
Veteran's current 10 percent rating under DC 5010 
contemplates arthritis with painful motion.  As such, a 
separate 10 percent rating under DC 5259 (which contemplates 
motion loss) would constitute impermissible pyramiding under 
38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Turning to the question of instability, the Board notes that 
the Veteran reports occasional instances of give-way, to 
include a falling injury caused by give-way in July 2006.  
However, VA C&P examinations in January 2006 and December 
2008, as well as a clinical record in March 2006, found no 
evidence of instability whatsoever.  In December 2008, the 
Veteran's anterior and cruciate ligaments were described as 
"tight."  The remaining VA clinical records disclose no 
findings of instability or recurrent subluxation of the left 
knee.

Thus, this medical evidence is against consideration of a 
separate compensable evaluation for the left knee under DC 
5257 for any time during the appeal period.

The Board further notes that there is no competent evidence 
of ankylosis, dislocated semilunar cartilage, impairment of 
the tibia and fibula due to malunion or non-union, or genu 
recurvatum.  As such, the criteria of DC's 5256, 5258, 5262 
and 5263 do not apply.

Based on the above, the preponderance of the evidence is 
against a finding that the Veteran's left knee disability 
warrants an initial rating greater than 10 percent under any 
applicable diagnostic code for any time during the appeal 
period.  In reaching this conclusion, the Board has 
considered the Veteran's descriptions of bilateral knee pain 
and give-way.  However, the findings reported by competent 
private and VA examiners outweigh his contentions.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable.  Ortiz, 
274 F. 3d. at 1365.

Lumbosacral spine disability

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected degenerative 
disc disease of the lumbosacral spine does not meet the 
criteria for a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating IVDS for any time during the appeal period.  The 
Board notes that the Veteran's service-connected degenerative 
disc disease of the lumbosacral spine is not shown to result 
in limitation of forward flexion of 60 degrees or less, a 
combined range of thoracolumbar spine motion of 120 degrees 
or less, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or kyphosis, incapacitating 
episodes of IVDS having a total duration of at least 2 weeks 
during any 12-month period, or chronic neurologic 
manifestations of IVDS.

For example, the January 2006 VA C&P examination measured the 
Veteran's thoracolumbar spine motion as 70 degrees of forward 
flexion with combined motion of 200 degrees.  A March 2008 VA 
pain consultation found 90 degrees of forward flexion with 
combined thoracolumbar motion of 165 degrees.  VA C&P 
examination in December 2008 demonstrated 90 degrees of 
forward flexion with combined thoracolumbar motion of 240 
degrees.  Otherwise, clinical records describe normal ROM of 
the lumbar spine in December 2005 and intact ROM in March 
2009.  Some flattening of lumbar lordosis has been noted, but 
there has been no finding of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or kyphosis.

Overall, the postservice medical record provides strong 
probative against this claim, showing active forward flexion 
of the thoracolumbar spine greater than 60 degrees, active 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees and no evidence muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
kyphosis.

The Board also finds that the Veteran's degenerative disc 
disease of the lumbosacral spine does not warrant an 
evaluation greater than 10 percent based on functional loss 
due to pain, weakness, fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The VA C&P examiner reported 
that the Veteran experienced pain at the end points of all 
planes of motion, and could not perform repetitive testing 
due to pain.  However, the examiner found no weakness, 
fatigue or lack of endurance.  The VA C&P examiner in 
December 2008 found no additional no pain, weakness, fatigue 
or lack of endurance or functional impairment upon repetitive 
testing.

In this case, the Veteran reports chronic low back pain.  He 
has provided inconsistent statements regarding the severity 
of his symptomatology.  For example, the Veteran denied 
flares of disability on VA C&P examinations in January 2006 
and December 2008, but he described daily flares to VA 
clinicians in October 2007 and March 2008.  In May 2008, the 
Veteran testified to really bad back days for 10 to 15 days 
out of a month.  However, in January 2009, the Veteran 
informed a VA clinician that he had not had any severe flares 
of low back pain for over a year.

Regardless of the inconsistency of statements, it is 
important for the Veteran to understand that these problems 
are the basis for his current evaluation.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds 
that the Veteran's overall thoracolumbar spine disability, 
when considering the extent, frequency and duration of his 
symptoms, does not meet or more nearly approximate the 
criteria for a 20 percent rating under the applicable 
schedular criteria.  VA compensation and pension examination 
findings, as well as the Veteran's clinical records, provide 
highly negative evidence against this claim which greatly 
outweigh the Veteran's allegations of functional impairment. 

The Veteran is diagnosed with degenerative disc disease, has 
reported flare-ups of disability and has reported symptoms of 
referred pain to the lower extremities.  Thus, the Board must 
also consider a potentially higher rating under the Formula 
for Rating IVDS Based on Incapacitating Episodes, or 
separately evaluating the chronic orthopedic and neurologic 
manifestations of IVDS.

With respect to incapacitating episodes of IVDS, the record 
clearly does not reflect incapacitating episodes of IVDS, as 
defined by VA regulation, having a total duration of at least 
2 weeks for any 12 month time frame during the appeal period.

Overall, the medical evidence of record is against a rating 
in excess of 10 percent under the Formula for Rating IVDS 
Based on Incapacitating Episodes for any time during the 
appeal period.

The record does reflect the Veteran's report of 
"intermittent" right and left lower extremity pain.  
However, as reflected above, the Veteran's physical 
examinations have consistently shown that no sensory or motor 
disturbances are chronically present in either lower 
extremity.  A neurologic examination in March 2009 found not 
sensory or motor deficits.  The Veteran's own lay report of 
symptoms indicates that his symptoms are not always present.  
In the absence of objective sensory disturbance or chronic 
neurologic impairment, the Board finds no basis to assign 
separate disability ratings for a chronic neurologic 
impairment of either lower extremity for any time during the 
appeal period.

As such, alternatively rating the chronic orthopedic and 
neurologic, and combining them under 38 C.F.R. § 4.25, 
provides no benefit to the Veteran. 

Hypertension

The pertinent medical evidence of record, which includes VA 
C&P examinations in January 2006 and multiple clinical 
entries regarding blood pressure readings, clearly show that 
the Veteran's diastolic pressure is predominantly less than 
110, and that his systolic blood pressure is predominately 
less than 200.  On VA C&P mental disorders examination in 
December 2008, the Veteran reported that he no longer took 
prescribed medications as his blood pressure seemed "fine." 

Overall, the post service medical evidence provides strong 
probative evidence against the claim, failing to show 
hypertension manifested by diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more 
for any time during the appeal period.

Notably, the Board has carefully reviewed the record and 
found no evidence of arteriosclerotic complications of 
hypertension.  Thus, the criteria of DC 7007 (hypertensive 
heart disease) are not implicated.

The Board acknowledges the Veteran's argument of entitlement 
to a higher rating, but the basis of his argument is not 
specified.  The Veteran has not reported any instances of 
systolic readings of 200 or more, or diastolic readings of 
110 or more.  

In sum, the weight of the credible lay and medical evidence 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 10 percent for his hypertension at any 
time during the pendency of this claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  Ortiz, 274 F. 3d 1361 
(Fed. Cir. 2001).

Extraschedular consideration

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court identified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected disabilities has on his ability to work and 
perform the daily activities of living.  All symptoms 
attributable to his left knee, skin, back, hypertension and 
PTSD disabilities are addressed and contemplated by the 
applicable schedular criteria.  As a result of the Board's 
decision above, the Veteran has not been assigned the maximum 
schedular ratings for any of his disabilities being decided 
on appeal.  Overall, the Board finds no aspect of the 
Veteran's disabilities which are not contemplated by the 
schedular criteria.

As the schedular rating criteria applicable to this case 
reasonably describe the Veteran's disability level and 
symptomatology, the Board finds that referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Right knee disorder

As noted by the Board in the July 2008 remand, the Veteran's 
STRs clearly reflect his complaint of bilateral knee pain.  
However, the STRs contained ambiguous references with respect 
to the Veteran's right knee findings and treatment.  A June 
2005 clinical record reported that an MRI scan of the right 
knee showed a medial meniscus tear, but that radiologist 
report was not of record in July 2008.

Furthermore, an August 2005 clinical record referred to the 
Veteran as having a "RIGHT KNEE SCOPE 3 MONTHS AGO," which 
appeared as clearly incorrect according to the Veteran's May 
2008 testimony.  Notably, however, the April 2005 surgical 
report for the left knee arthroscopy referenced the "right 
lower extremity" being prepped, draped and incised.  

Records received from SSA include the report of an MRI of the 
right knee conducted in May 2005, which is during the 
Veteran's period of active service.  This record reflects 
that the Veteran indeed manifested a medial meniscus tear of 
the right knee, thus evidencing a current disability 
manifested in service.

In December 2008, a VA C&P examiner found that the Veteran 
manifested no current clinical symptoms of right knee 
disability.  The Board notes, however, that this examiner did 
not consider the findings from the May 2005 MRI scan.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.  

Although the Veteran's right knee was shown to be clinically 
normal on examination in December 2008, the STRs reflect that 
the Veteran does manifest a right knee medial meniscus tear 
by MRI examination.  According, the Board finds that the 
service connection criteria have been met in this case.  The 
extent and severity of the current right knee disability, 
however, is not an issue currently before the Board.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the right knee disability claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further discussed 
with respect to this issue.

With respect to the remaining claims being decided on appeal, 
the Veteran is challenging the initial evaluations assigned 
following grants of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued VCAA notices 
in May and August 2008 following the grants of service 
connection in this case.  These letters, in combination, 
advised the Veteran that his disability ratings were 
determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  
He was informed that evidence considered in determining his 
disability ratings included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples 
of evidence to be considered included information about on-
going treatment records, including VA or other Federal 
treatment records, he had not previously identified; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  These letters advised him 
of the criteria for evaluating his particular disabilities, 
and the criteria for establishing effective dates of award. 

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and VA clinical records.  The Veteran's attorney has 
submitted private employability opinions, and has 
consistently submitted updated VA clinical records to support 
the claims.  In August 2009, the Veteran's attorney waived RO 
consideration of the newly submitted evidence.

Additionally, the Veteran has been afforded VA examinations 
to evaluate the nature and severity of his service connected 
disabilities being decided by the Board.  With respect to the 
PTSD claim, the Veteran's attorney submitted VA inpatient 
treatment records reflecting an increased severity of 
symptoms, and the Board has accepted these documents as 
establishing a higher initial rating.  These records contain 
adequate lay description of symptomatology and mental status 
examination findings to evaluate the Veteran's entitlement to 
a 100 percent schedular evaluation.  The record contains 
ample medical evidence and opinion to evaluate the Veteran's 
PTSD for the entire appeal period, and the Board finds that 
no reasonable possibility exists that additional VA medical 
examination would establish the Veteran's entitlement to a 
100 percent schedular evaluation for any time during the 
appeal period.  However, the issue of TDIU is the subject of 
a remand in this case.

With respect to the Veteran's remaining disabilities, the 
Board finds that the evidence of record is sufficient to 
decide the case.  The Board notes that the Veteran first 
reported referred pain the left lower extremity after the VA 
examination in December 2008.  However, that pain was 
described as intermittent in nature and was fully evaluated 
by VA clinicians in the clinical setting in March 2009, which 
found no objective motor deficits and intact ROM of the 
lumbar spine.  This evidence is sufficient to supplement any 
findings which could be obtained from a formal VA C&P 
examination.  See, e.g., Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (discussing the factors for consideration in 
determining the adequacy of examination or opinion).  

The overall evidence does not suggest an increased severity 
of symptoms of any of the disabilities which have not been 
fully evaluated by an adequate examination.  Thus, there is 
no duty to provide further medical examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
initial rating claims being decided on appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

For the time period prior to January 21, 2009, the claim for 
an initial rating greater than 50 percent for PTSD is denied.

For the time period since January 21, 2009, a 70 percent 
initial rating for PTSD is granted.

The claim for an initial rating greater than 30 percent for 
eczematous dermatitis is denied.

The claim for an initial rating greater than 10 percent for 
degenerative joint disease of the left knee is denied.

The claim for an initial rating greater than 10 percent for 
degenerative disc disease of the lumbosacral spine is denied.

The claim for an initial rating in excess of 10 percent for 
hypertension is denied.

The claim of service connection for right knee disability, 
manifested by medial meniscus tear, is granted.




REMAND

The Veteran claims entitlement to service connection for a 
current right elbow disability.  VA examination in January 
2006 noted a bony prominence on the right olecranon, but no 
orthopedic disorder was found.  The Veteran denied a history 
of specific trauma other than bumping his elbow numerous 
times over the years.

In July 2008, the Board remanded the issue of service 
connection for right elbow disability by requesting the 
examiner to identify all disorders found, and to provide 
opinion as to whether any diagnosed right elbow disorder was 
incurred in or aggravated by service.  

The VA examiner in December 2008 found no evidence of current 
right elbow disability, providing evidence against this 
claim. 

Thereafter, a January 2009 VA inpatient treatment record 
noted the presence of right olecranon effusion diagnosed as 
chronic post-traumatic right olecranon bursitis with 
spurring.  A history of specific injury, other than the 
Veteran's past history of being a boxer, was not noted.  

In light of the recent finding of a current disability, the 
Board must remand this issue again for additional VA 
examination.

The Board next notes that the information of record is not 
adequate to decide the Veteran's claim for a higher initial 
rating for residual scar of right neck due to basal cell 
carcinoma.  During service in July 2005, the Veteran had a .6 
to 1 cm basal carcinoma lesion excised from the right neck 
region.  The operative report reflected excision of an 
elliptical skin fragment measuring 2.0 cm in length and .5 
cm. in width.  The Veteran did not describe any residual 
impairment.  

In a rating decision dated March 2006, the RO granted service 
connection for the residual scar and assigned an initial 
noncompensable evaluation.

In May 2006, the Veteran demonstrated a 3.2 cm x 1.5 cm 
lesion suspected to be basal cell carcinoma on the posterior 
right neck region.  The lesions with margins measured 4.0 cm 
x. 2.3 cm.  The lesion was excised.  A biopsy was negative 
for carcinoma, but returned a diagnosis of dermal fibrosis 
consistent with previous biopsy site.  The Veteran reported 
that the residual scar from this procedure resulted in 
dyesthesias.  Notably, a January 2009 VA inpatient record 
noted the presence of a 6 cm. (2.4 inch) long incision scar 
on the right neck.  

On VA C&P scar examination in December 2008, the examiner 
described the presence of two scars.  One scar in the "right 
face area" measured 4 inches long while the other scar in 
the right neck area measured 33/4 inches long.  Notably, the 
scar lengths for both scars, and the description of a scar on 
the right "face," are not consistent with the description 
of excisions performed in July 2005 and May 2006.  The 
examiner then proceeded to describe scarring characteristics 
of pain, numbness,  and very minimal depression on palpation 
which could potentially support separate 10 percent ratings 
under DCs 7800 and 7804.  However, the examiner did not 
clearly articulate the findings pertaining to each scar.  
Notably, unretouched photographs were not taken.  See 
38 C.F.R. § 4.118, DC 7800, Note (3).

In a rating decision dated April 2009, the RO awarded an 
initial 10 percent rating for a neck "scar" based upon the 
manifestation of one characteristic of disfigurement, 
presumably the very minimal depression on palpation of one of 
the scars.  However, as noted above, the Board cannot discern 
from the record whether the scar on the right "face" is 
part and parcel of service-connected disability, or to which 
scar the characteristic of disfigurement pertains.  

Notably, the RO also did not address whether the pain on 
palpation of the scar, which appears to relate to the March 
2006 scar, warranted a separate compensable evaluation.

Accordingly, the Board finds that additional medical 
examination of the Veteran's scar disabilities is necessary 
prior to deciding this case.  Following examination, the RO 
must readjudicate this issue clearly delineating the scar, or 
scars, deemed of service-connected origin and the basis for 
evaluating all currently manifested symptoms under DC's 7800, 
7803, 7804 and 7805.

As service connection has been awarded for right knee 
disability, and additional examination is necessary for the 
service-connected scar disability, the Board must defer 
adjudication of the TDIU claim at this time.  However, as the 
record demonstrates an increased severity of the Veteran's 
PTSD to the 70 percent level effective January 21, 2009, the 
Board finds that additional examination is necessary to 
evaluate the effects of service-connected PTSD upon the 
Veteran's ability to obtain and maintain substantially 
gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
clinical records of treatment at the 
Northampton and Providence VA Medical 
Centers since April 2009.

2.  The RO should obtain any additional 
records relating to the Veteran's 
currently pending claim for disability 
benefits with the Social Security 
Administration records, including all 
medical records that have been submitted 
in support of the claim.  Efforts to 
obtain these records should also be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  Schedule the Veteran for appropriate 
examination for clarification as to 
whether a current disability of the right 
elbow exists and, if so, whether such 
disability was caused or aggravated during 
active service.  The claims folder must be 
provided to the examiner for review.


The examiner is requested to identify the 
current diagnosis, or diagnoses, 
attributable to the Veteran's right elbow, 
if any.  For any current disability which 
exists, the examiner is requested to 
provide opinion as to whether it is at 
least as likely as not (probability of 50% 
or greater) that such disability was first 
manifested, incurred in and/or aggravated 
during his period of active duty from 
January 2004 to December 2005.

In so doing, the examiner should discuss 
the significance of the bony prominence on 
the Veteran's right olecranon noted on VA 
examination in January 2006, and the 
assessment of chronic post-traumatic right 
olecranon bursitis with spurring during a 
January 2009 VA inpatient admission.

4.  Schedule the Veteran for examination 
for the purpose of determining the 
severity and scope of his service-
connected residual scarring due to basal 
cell carcinoma.  The claims folder must be 
provided to the examiner for review.

The examiner should be requested to review 
the July 2005 and May 2006 dermatology 
records relating to excision for basal 
cell carcinoma and excision of dermal 
fibrosis, respectively, and compare those 
records with the December 2008 VA C&P 
examiners description of size and location 
of the excision scars and the current 
scarring disability manifested by the 
Veteran.  

The examiner should clearly identify the 
location, length and width of the scars 
attributable to the July 2005 and May 2006 
excisions, reportedly located on the right 
neck.  The examiner should also clearly 
identify whether any other scarring is 
present unrelated to the July 2005 and May 
2006 excisions.

With respect to each scar from the July 
2005 and May 2006 excisions, the examiner 
should discuss all currently manifested 
characteristics of disfigurement, and 
whether the scar is stable, painful on 
examination and/or results in limitation 
of function of affected part.

Unretouched color photographs of the 
service-connected scars should be 
accomplished and those photographs should 
be included in the claims folder for 
further review (requested, but not 
required by this remand).

5.  Schedule the Veteran for a VA 
psychiatric evaluation to determine 
whether his service-connected psychiatric 
disorder precludes his ability to obtain 
and maintain substantially gainful 
employment.  The claims file must be made 
available to the physician designated to 
examine the Veteran.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished.

Following examination and review of the 
claims folder, the examiner should provide 
an opinion as to whether the Veteran's 
service-connected adjustment disorder and 
PTSD precludes his ability to obtain and 
maintain substantially gainful employment.  
If unemployability due to service-
connected psychiatric disability is found, 
the examiner is requested to indicate the 
approximate date that the Veteran became 
unemployable due to his service-connected 
psychiatric disability.

The examiner is requested to conduct an 
extensive evaluation concerning the 
severity of the Veteran's service-
connected adjustment disorder and PTSD 
since his discharge from service, and to 
reconcile any conflicting assessments of 
the severity of the Veteran's service-
connected psychiatric disorder since that 
time.  

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

6.  Upon completion of the above, 
readjudicate the claims.  In so doing, the 
RO should clearly delineate the scar, or 
scars, deemed of service-connected origin 
and the basis for evaluating all currently 
manifested symptoms under DC's 7800, 7803, 
7804 and 7805.  If any benefit sought on 
appeal remains denied, provide the Veteran 
and his representative an SSOC and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


